Citation Nr: 1455414	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  04-24 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1964 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  During the pendency of this appeal, the Veteran moved and the VA RO in Boston, Massachusetts is the agency of original jurisdiction (AOJ). 

In August 2014, the Veteran testified at a videoconference hearing at the local RO in Boston, Massachusetts, before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the AOJ.  


REMAND

Service Connection for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2014).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

On a June 1964 service enlistment physical, the Veteran was found to be psychiatrically clinically normal.  On an associated report of medical history, the Veteran denied depression, excessive worry, or nervous trouble of any sort.  As noted above, only such conditions as are recorded in examination reports are to be considered as noted; therefore, the Board finds that a preexisting acquired psychiatric disorder was not "noted" at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran contends generally that she was verbally harassed and sexually assaulted during service causing her current psychiatric disorders.  See January 2003 claim.  In an August 2003 notice of disagreement, the Veteran contended that her pre-service "issues [involving sexual abuse by her father] were resolved before entering service."  See also November 2004 representative statement that the Veteran, despite early childhood problems, was emotionally sound at entry into service.  In an October 2014 written statement, the representative contended that the Veteran was abused prior to service, but was able to overcome the abuse and entered military service in 1964 with no notation of a previous psychological disability or symptoms.   

A September 2002 VA mental health intake assessment notes that the Veteran reported being sexually abused by her father when she was seven to fourteen years old and sexually assaulted by two boys when she was 16.  The VA treatment record notes a diagnosis of depressive disorder and rule out PTSD.  At a March 2003 VA examination, the Veteran reported that she was sexually abused multiple times when she was seven to fourteen years old.  The Veteran reported first being admitted to a psychiatric hospital at age 14 where she was treated with Thorazine and phenobarbital.  The Veteran reported that she was sexually assaulted prior to service when she was 16 years old.  The VA examiner noted that the Veteran had a history of psychiatric problems since childhood with a history of sexual and physical abuse by her father since age seven, followed by sexual assault at age 16 and by military service that was psychologically and sexually abusive.  The VA examination report notes a diagnosis of depressive disorder, not otherwise specified (NOS).  At the August 2014 Board hearing, the Veteran testified that she was psychiatrically hospitalized when she was 14 years old.

No VA or private medical report is of record with an etiology opinion specifically addressing the questions of whether the Veteran's acquired psychiatric disorders, to include depressive disorder, clearly and unmistakably preexisted service and, if so, whether a preexisting acquired psychiatric disorder was clearly and unmistakably not aggravated by the Veteran's military service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The Board finds that remand is required to obtain a medical opinion regarding this claim.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).   

Further, VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  Review of the evidence of record reflects that the Veteran is receiving ongoing mental health treatment at VA and the Springfield Vet Center.  The most recent VA treatment records associated with the claims file are dated in August 2012 and the most recent Vet Center records are dated in November 2012.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to treatment for acquired psychiatric disorders, specifically those dated after August 2012.

2.  The AOJ should attempt to obtain copies any outstanding Springfield Vet Center treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder, specifically those dated after November 2012.  All reasonable attempts should be made to obtain these records.  

3.  Schedule the Veteran for a VA examination(s) to assist in determining the nature and etiology of any current acquired psychiatric disorders.  The claims folder should be made available to the examiner.  The VA examiner should diagnose all acquired psychiatric disorders and then, based upon a review of all the record (including post-service VA and private treatment records, history of the Veteran, and clinical findings), should offer the following opinions with respect to each diagnosed disability: 

Did the any acquired psychiatric disorder clearly and unmistakably exist prior to entrance into service in June 1964?  The VA examiner should comment on the June 1964 service enlistment physical notation that the Veteran was psychiatrically clinically normal and the post-service notations that the Veteran was psychiatrically hospitalized when she was 14 years old.  

If it is the examiner's opinion that any acquired psychiatric disorder preexisted service, was the preexisting disorder clearly and unmistakably not aggravated (permanently worsened) during active service?  The VA examiner should comment on the Veteran's recent report of in-service verbal harassment and sexual abuse and the August 1964 service separation physical notation that the Veteran was psychiatrically clinically normal.

Note: The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

If it is the examiner's opinion that acquired psychiatric disorder did not clearly and unmistakably preexist service, is it at least as likely as not (50 percent or greater probability) that each current disability was incurred in or caused by active service?

The examiner should provide a basis for all opinions expressed.  

4.  Then, readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




